Citation Nr: 0004322	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frozen feet, to include peripheral neuropathy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The appellant served on active duty from May 1943 to August 
1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a rating in 
excess of 30 percent for service-connected residuals of 
frozen feet, with swelling, coldness, and discoloration.  The 
same rating decision held that the appellant's peripheral 
neuropathy was considered as part of the rating for his 
service-connected foot disability.

This case was before the Board in December 1996, when it was 
remanded for additional procedural and evidentiary 
development.

This case was again before the Board in August 1998, when it 
was remanded for additional procedural and evidentiary 
development.  Although further delay is regrettable, due 
process requires a remand.

After the supplemental statement of the case was sent to the 
appellant in August 1999, and before the claims file was 
forwarded to the Board, the RO received additional evidence, 
consisting of treatment records from David McLain, M.D.  If 
the statement of the case was prepared before the receipt of 
additional evidence, a supplemental statement of the case 
will be furnished to the appellant, and his representative, 
if any, as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1999).  In this case, 
the evidence was not duplicative of evidence already 
associated with the claims file, and it was certainly 
relevant to the issue of entitlement to an increased rating 
as it showed treatment for the appellant's feet.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), the case is returned 
to the RO for consideration of the additional evidence and 
the issuance of a supplemental statement of the case.

This case is REMANDED for the following:

The RO should readjudicate the 
appellant's claim, considering the 
additional evidence submitted in October 
1999 and any additional relevant evidence 
developed since that time.  If any 
benefit sought on appeal remains denied, 
the RO should provide to the appellant 
and his representative an adequate 
supplemental statement of the case, which 
includes consideration of all medical 
evidence received since the supplemental 
statement of the case that was sent to 
the appellant in August 1999.  The RO 
should allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed.  Booth v. Brown, 8 
Vet. App. 109 (1995).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


